Notice of Pre-AIA  or AIA  Status
• The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
• This action is responsive to the following communication: US Patent Application filed on 11/17/2020. 
• Claims 1-20 are currently pending.

Information Disclosure Statement
• The information disclosure statement (IDS) submitted on 11/17/2020, 3/2/2021, 4/15/2021, 4/48/2021, 5/18/2021, 10/20/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10847176. Although the claims at issue are not identical, they are not patentably distinct from each other because both includes similar claimed features/limitations. Please notes the restricted claims 16-20 from USSN 15/919108 are substantial different from the current claimed invention (claims 1-20). 
Claim of Current Application
Claims of US Patent No. 10847176
Claim 1. A device comprising: 
a microphone;  
a signal port configured to couple the 
device to a display that is coupled to a speaker;  
a subaudible channel 
monitoring module comprising at least one processor and operatively coupled to 
the signal port and the microphone;  and 
memory in communication with the at 
least one processor and storing instructions that, when executed by the at 
least one processor, cause the device to: 
generate an electrical signal having 
a first gain level that is below a gain threshold for audible detection;  

microphone, an audio signal that includes a combination of ambient noise and a 
probe audio signal, wherein the probe audio signal is output by the speaker 
based on the electrical signal;  
determine a power level of the probe audio 
signal;  and 
determine a state of the display based on the power level of the 
probe audio signal. 

1.  A computer-implemented method, comprising: receiving, by a 
voice-controlled device that comprises a microphone, a speech input, wherein 
the voice-controlled device is operatively coupled, via a signal port, to a 
display that is coupled to a speaker, the voice-controlled device being 
separate from and external to the display;  generating, by the voice-controlled 
device and based on the speech input, an electrical signal having a first gain 
level that is below a gain threshold for audible detection by a user;  
transmitting, by the voice-controlled device and via the signal port, the 

an audio signal that includes a combination of ambient noise and a probe audio 
signal, wherein the probe audio signal is output by the speaker based on the 
electrical signal;  determining, by the voice-controlled device, a power level 
of the probe audio signal;  and determining, by the voice-controlled device, a 
state of the display based on the power level of the probe audio signal. 




The same also applies to independent claims 14 and 17 due to similar claimed features/limitations as cited in claim 1. 
---Claims 2-13, 15-16, 18-20 are also anticipated by claims 2-16 of US Patent No. 10847176.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THIERRY L PHAM whose telephone number is (571)272-7439. The examiner can normally be reached M-F, 11-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THIERRY L PHAM/Primary Examiner, Art Unit 2674